McCarthy, J.
This is an appeal from order in supplementary proceedings, adjudging the judgment debtor guilty of contempt. The appellant contends, that the order is conditional upon the production of one Butler for examination and that the court cannot declare in advance, on mere suspicion, the judgment debtor to be guilty of contempt. I have read the order complained of, carefully and cannot agree with the appellant in his construction of the same. On the contrary, the judge in rendering his decision declares in effect, that from the facts presented, the judgment debtor has disposed of the two hundred dollars ($200) as testified to by him, since the service of the order and that those moneys so disposed of were his personal property, and therefore, guilty of contempt. And although he was already convinced of the foregoing, yet, and (I presume on the suggestion of the attorney for the judgment debtor) he says, “ however, for the purpose of allowing him to show the latter statement is the true one (meaning that the property was not his), I will permit him to produce for examination, Mr. Butler. If he fails to do so, the order made to punish him for contempt will he granted. It was an additional opportunity granted to the judgment debtor by the court to change if he could, its opinion.
The order was within the sound discretion of the court and was properly granted and should he affirmed "with costs.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Order affirmed.